Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final office action in response to the amendment filed 11/11/2021.
Claims 2, 6 and 9-10 are amended
Claims 1-20 are pending and examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, line 2, it is not clear how the recess is defined by the first and second edges of the first projection when in the disclosure only the hypotenuse defines the “recess” or area next to the protrusion.

In claim 14, line 3, it is not clear how the recess is defined by the first and second edges of the first projections when in the disclosure only the hypotenuse defines the “recess” or area next to the protrusion.
In claim 16, line 2, “the at least one second interlock section” has no antecedent basis since “a second interlock section” was set forth in line 2. By changing the phrase to “the second interlock section” the rejection would be overcome.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liskey(3,420,012; cited on PTO 892)

a first end fitting(50) and a second end fitting(50) for a structural support member(20, 40), the first and the second end fitting each comprising:
a substrate(56) having a first substantially planar surface(56, see Figs. 3-6); and
a first interlock section on the substrate wherein the first interlock section includes a first projection(58, the element projects from the substrate and meets the claim limitation, see Figs. 4 and 6) projecting from the first substantially planar surface and defined at least partially by a first edge, a second edge and a third edge coupled together in a right-triangle configuration(see column 2, lines 25-34 and Fig. 3, the indented triangles are considered protrusions extending from bottom surface 56).
	Regarding claims 2 and 10, Liskey discloses the end fitting as recited in claim 1, further comprising: a second projection in the first interlock section projecting from the first substantially planar surface(see Fig. 3).
Regarding claims 3 and 11, Liskey discloses the end fitting as recited in claim 2, wherein the first projection includes a first hypotenuse and the second projection includes a second hypotenuse, the first hypotenuse being ninety degrees apart from the second hypotenuse about a center of the first substantially planer surface.
Regarding claims 4 and 12, Liskey discloses the end fitting as recited in claim 3, wherein the first interlock section includes a third projection having a third hypotenuse and a fourth projection having a fourth hypotenuse, the third hypotenuse being one hundred and eighty degrees apart from the first hypotenuse and the fourth hypotenuse being two hundred and seventy degrees apart from the first hypotenuse.

Regarding claims 6 and 14, Liskey discloses, as best understood, the end fitting as recited in claim 1, further comprising: at least one recess defined by the first edge and the second edge(the recess is considered the area around and between the protrusions, see Fig. 3), the at least one recess having a right-triangle configuration, the first edge being a hypotenuse of the right-triangle configuration(see Fig. 3).
Regarding claims 7 and 15, Liskey discloses the end fitting as recited in claim 6, wherein the first substantially planar surface at least partially defines a base of the at least one recess(see Figs. 4 and 6) .
Regarding claim 17, Liskey discloses the structural support member end fitting system as recited in claim 9, wherein the first end fitting(50) is configured to connect to the second end fitting in any of four positions, wherein each of the four positions is ninety degrees apart from an adjoining position.

Claims 1-5, 8-13 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Repaskey(U.S. Pat. Appl. Publ. 2008/01051 72; cited on PTO 892).
Claim(s) 8 and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Repaskey.


a first end fitting(28) and a second end fitting(28) for a structural support member(see Fig. 2), the first and the second end fitting each comprising:
a substrate(28) having a first substantially planar surface(34 or top surface of 28, see Figs. 2 and 3); and a first interlock section(one portion 36) on the substrate wherein the first interlock section includes a first projection(36, see Fig. 2) projecting from the first substantially planar surface and defined at least partially by a first edge, a second
edge and a third edge coupled together in a right-triangle configuration(see Figs. 1 and 2).
Regarding claims 2 and 10, Repaskey discloses the end fitting as recited in claim 1, further comprising: a second projection(another portion 3 in the first interlock section projecting from the first substantially planar surface(see Fig. 3).
Regarding claims 3 and 11, Repaskey discloses the end fitting as recited in claim 2, wherein the first projection includes a first hypotenuse and the second projection includes a second hypotenuse, the first hypotenuse being ninety degrees apart from the second hypotenuse about a center of the first substantially planer surface(see Fig. 1).
Regarding claims 4 and 12, Repaskey discloses the end fitting as recited in claim 3, wherein the first interlock section includes a third projection(another portion 34) having a third hypotenuse and a fourth projection(another portion 34) having a fourth hypotenuse, the third hypotenuse being one hundred and eighty degrees apart from the first hypotenuse and the fourth hypotenuse being two hundred and seventy degrees apart from the first hypotenuse.

Regarding claims 8 and 16, Repaskey discloses the end fitting as recited in claim 1, further comprising a second interlock section(second element 36, see para. [0022]), the at least one second interlock section being positioned on the substrate in negative mirror symmetry with the first interlock section. The sections being positioned in negative mirror symmetry would be inherent since the sections are identical and would be placed identically as the first section(or also considered negative mirror symmetry since the elements are identical).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peiler(U.S. Pat. Appl. Pub. 2018/0099233; cited on PTO 892).
Peiler discloses article(SB, see Figs. 5a-5c, each considered an end fitting), a first of the articles having a first interlock and a second of the articles having a second interlock section, each of the sections having a first plurality of projections(see Fig. 5a) 
The specific use of the articles with respect to one another, such as rotating them 90 degrees with respect to one another, is considered a feature best determined by the user of the articles and the result desired.  

Response to Amendment
	Applicant’s amendment has overcome the previous objection to the drawings, several 112 rejections, and the 102 and 103 rejections as anticipated by or unptatentable in view of the Liskey reference.

Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered.
Applicant’s arguments regarding the drawing objections and several of the 112 rejections are moot given that the objection and rejections have been withdraw.
Applicant’s argument regarding the 112 rejection of claims 6, 8, 14 and 16 are not persuasive.  Claims 6 and 14 are drawn to a recess having first and second edges when the disclosure sets forth the recess adjacent the hypotenuse of the projections.  The antecedent basis rejection of claims 8 and 16 remains.
Applicant’s arguments with respect to claim(s) 1-7, 9-15 and 17 as anticipated by Liskey have been considered but are moot given the new ground of rejection. 
Applicant’s arguments with respect to claims 1-5, 8-13 and 16-17 as anticipated by Repaskey have been considered but are not persuasive.  As discussed in the above 
	Applicant’s argument regarding claims 18-20 are moot given the new ground of rejection.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/